Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “707” (two places, FIG. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 recites the limitation "the first side surface" in line 20 on sheet 11.  There is insufficient antecedent basis for this limitation in the claim.  In order to maintain compact prosecution, the claim shall be amended as follows:
3. The bed covering of claim 1, wherein:
 the first portion includes:
 a first top fastener along the top edge and spaced apart from the first folding region by a first distance;
 a second top fastener along the top edge and spaced apart from the second folding region by the first distance;
 a first bottom fastener along the bottom edge and spaced apart from the first folding region by the first distance; and
a second bottom fastener along the bottom edge and spaced apart from the second folding region by the first distance;
the second portion includes:
a third top fastener along the top edge and spaced apart from the first folding region by the first distance; and
a third bottom fastener along the bottom edge and spaced apart from the first folding region by the first distance; and
 the third portion, 

 a fourth bottom fastener along the bottom edge and spaced apart from the second folding region by the first distance; and
when the second portion is folded along the first folding region, the first top fastener and the third top fastener come into juxtaposition and can be fastened together, and the first bottom fastener and the third bottom fastener come into juxtaposition and can be fastened together; and
when the third portion is folded along the second folding region the second top fastener and the fourth top fastener come into juxtaposition and can be fastened together, and the second bottom fastener and the fourth bottom fastener come into juxtaposition and can be fastened together.  

Claim 7 recites the limitation "the overhang distance" in line 27 on sheet 12.  There is insufficient antecedent basis for this limitation in the claim.  In order to maintain compact prosecution, the claim shall be amended to be dependent on claim 2 where the term “overhang distance” is defined.
Claim 11 recites the limitation “the top surface" in lines 8 and 13 on sheet 13 and “the bottom surface” in lines 10 and 15 on sheet 13.  There is insufficient antecedent basis for these limitations in the claim.  In order to maintain compact prosecution, the claim shall be amended to “the top edge” and “the bottom edge” as required to maintain basis with claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US917403 to Benger (“Benger”).
Regarding claim 1, Benger discloses “A bed covering, comprising:  a first portion defining a top edge, a bottom edge, a first folding region and a second folding region, wherein: a length of the first portion is measured from the top edge to the bottom edge; a width of the first portion is measured from the first folding region to the second folding region; and  a second portion that has a top edge and bottom edge respectively extending from the top edge and bottom edge of the first portion, and that extends from the first folding region of the bed covering by an extension width and forms a first side edge of the bed covering that is substantially parallel to the first folding region of the bed covering; a third portion that has a top edge and bottom edge respectively extending from the top edge and bottom edge of the first portion, and that extends from the second folding region of the bed covering by the extension width and forms a second side edge of the bed covering that is substantially parallel to the second folding region of the bed covering; wherein at least the second portion and third portions include fasteners (FIG. 5, elements b, b1, b2 and d, d1, d2) that can secure the second portion and third portion in respectively folded positions along the first folding region and the second folding region so that the first folding region forms a first folded edge running from the top edge of the first potion to the bottom edge of the first portion, and the second folding region forms a second folded edge running from the top edge of the first portion to the bottom edge of the first portion, and wherein the first folded edge and the second folded edge are separated by the width of the first portion.“ (See Benger. More specifically, see at least annotated figures 1, 2 and 5 wherein, in one interpretation, the figures illustrate all the features as declared.)

    PNG
    media_image1.png
    416
    879
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Benger.
	Regarding claim 2, Benger discloses all the limitations of the base claim, as discussed, but does not explicitly disclose ”wherein: the top edge, the bottom edge, the first folding region and the second folding region form rectangular peripheral dimensions that correspond to a standard bed covering size for a standard mattress size of a mattress; and  the width is such that the first portion, when centered on the mattress, covers a top surface of the mattress, and the first folding region overhangs a first side of the mattress by an overhang distance, and the second folding region that overhangs a second side of the mattress opposite the first side of the mattress by the overhang distance.“ 
	Benger teaches the bed covering in rectangular form (See FIG. 4 or 5) and further discloses “standard bed covering size for a standard mattress size of a mattress” (See Benger. More specifically, see at least: written description, page 1, lines 22-30 --“The object of this invention is to so improve the sleeping bags heretofore in use that the same can be spread out to their full size for use as blankets when not required for use as sleeping bags. This permits a twofold use of the article, namely, as a blanket or cover for beds and as an outdoor sleeping bag…”.)  The Examiner takes Official Notice that a blanket would be sized to overhang each side of the mattress when centered and one of ordinary skill would chose the proper dimensions of the bed covering as needed for the size of the mattress for its intended use.
	Regarding claim 7, Benger discloses all the limitations of the base claim, as discussed, but does not explicitly disclose “wherein the extension width of each second and third portions is approximately the overhang distance.” The “overhang distance” as defined by the instant application may vary for each bed (PARA. [0023]).  The Examiner takes Official Notice that a blanket would be sized to overhang each side of the mattress when centered and one of ordinary skill would chose the proper dimensions of the bed covering as needed for the size of the mattress for its intended use.
	Regarding claim 11 (as amended), Benger discloses all the limitations of the base claim, as discussed, but does not explicitly disclose “wherein: the second portion includes: a first top fastener along the first side edge and spaced apart from the top edge by a first distance; and a first bottom fastener along the first side edge and spaced apart from the bottom edge by the first distance; and the third portion includes: a second top fastener along the second side edge and spaced apart from the top edge by the first distance; and a second bottom fastener along the second side edge and spaced apart from the bottom edge by the first distance; and the extension width of the second portion and third portion is one half the width of the first portion so that when the second portion is folded along the first folding region and the third portion is folded along the second folding region the first top fastener and the second top fastener come into juxtaposition and can be fastened together, and the first bottom fastener and the second bottom fastener come into juxtaposition and can be fastened together.”
	However, Benger does teach a first and second top fastener and a first and second bottom fastener, each fastener located a certain distance from the top or bottom edge and the second or third edge as appropriate.  One of ordinary skill in the art would recognize the structure capable of being folded and said fasteners mating when the bed covering has been folded as such.  A user would have been motivated to configure the apparatus in such a configuration to increase the size of the sleeping area. 
	Regarding claims 11 and 12, Benger discloses all the limitations of the base claim, as discussed, but does not explicitly disclose “wherein the bed covering is a duvet” or “wherein the bed covering is a comforter”.  The Examiner takes Official Notice that the structural difference between a duvet, comforter, quilt, or blanket are immaterial in the instant application.  One of ordinary skill in the art would recognize that the special features applied to one bed covering could be easily applied to another type of bedcovering with predictable results.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  The combination of structure present in claim 3 was not found in the prior art of record. In particular, the limitation “the first portion includes: a first top fastener along the top edge and spaced apart from the first folding region by a first distance; a second top fastener along the top edge and spaced apart from the second folding region by the first distance” in combination with the other structure present in claim 3 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 3 may be set forth or maintained.
The combination of structure present in claim 8 was not found in the prior art of record. In particular, the limitation “wherein the extension width of each second and third 30portions is approximately one half the width of the first portion
The combination of structure present in claim 9 was not found in the prior art of record. In particular, the limitation “wherein the extension width of each second and third portions is less than one half the width of the first portion” in combination with the other structure present in claim 9 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 9 may be set forth or maintained.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619